Citation Nr: 9902740	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel


INTRODUCTION

The veteran has active service from August 1963 to August 
1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
eczema.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Competent medical evidence indicates that the veteran 
first experienced eczema in service.

3.  Competent medical evidence indicates that the veteran 
continues to experience eczema.


CONCLUSION OF LAW

The veterans eczema was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  As a preliminary matter the Board finds that the 
veterans claim is plausible and capable of substantiation 
and therefore is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

The veteran contends that he first experienced a skin 
disorder while serving in combat in Vietnam, approximately 
three to four weeks prior to his separation from service in 
August 1965.  The veteran describes the disorder as beginning 
as a blister which spread to cover his whole foot after the 
blister burst.  He did not seek medical treatment at that 
time; therefore, the disorder is not reflected in his service 
medical records.  Furthermore, because the veterans 
separation medical examination occurred in January 1965, the 
examination report does not mention the disorder.

According to a January 1997 statement from a private 
physician, in approximately November 1965, the veteran sought 
medical attention for a skin disorder that he reported as 
having been present since August 1965.  This disorder was 
diagnosed by the doctor as nummular eczema.  The veteran and 
his doctor assert that the veteran has sought treatment 
numerous times at irregular intervals from November 1965 
until the present.  As of the veterans hearing in July 1997, 
the most recent treatment was in January 1997.

Based on the foregoing evidence the Board is satisfied that 
the veterans eczema was incurred during service.  The 
veteran first observed the condition during service and, 
because his symptoms continued, he sought treatment within 
three months of the conditions onset.  See Savage v. Gober, 
10 Vet. App. 489 (1997).  Competent medical evidence shows 
that the condition was diagnosed as nummular eczema and has 
continued to exist until the present.



ORDER

Service connection for eczema is granted subject to 
provisions governing the payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
